Name: Commission Regulation (EEC) No 1737/90 of 26 June 1990 amending Regulation (EEC) No 109/80 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: animal product;  trade policy;  America;  political geography
 Date Published: nan

 Avis juridique important|31990R1737Commission Regulation (EEC) No 1737/90 of 26 June 1990 amending Regulation (EEC) No 109/80 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors Official Journal L 161 , 27/06/1990 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 33 P. 0008 Swedish special edition: Chapter 3 Volume 33 P. 0008 *****COMMISSION REGULATION (EEC) No 1737/90 of 26 June 1990 amending Regulation (EEC) No 109/80 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EEC) No 1235/89, and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2774/75 of 29 October 1975 laying down general rules for granting export refunds on eggs and the criteria fixing the amount for such refunds (4), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount for such refunds (5), and in particular Article 7 (2) thereof, Whereas Commission Regulation (EEC) No 109/80 (6) indicates the headings or subheadings of products for which the fact that no refund on exports to the United States of America is fixed is not to be taken into consideration in certain cases; Whereas, to take account of present circumstances in the German Democratic Republic and their effects on the market situation, no refund should be fixed on eggs and poultrymeat products exported to that country; whereas the fact that the refund is not fixed should not be taken into account for the purposes of determining the lowest rate of the refund granted; Whereas products falling within CN code 16 02 39 11 and for which a refund on export to the United States of America or to the German Democratic Republic is not fixed should be added to the products referred to in Regulation (EEC) No 109/80; Whereas Article 11 (2) of Commission Regulation (EEC) No 192/75 (7) was replaced by Article 20 (2) of Commission Regulation (EEC) No 3665/87 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 109/80 is hereby replaced by the following: 'Article 1 The fact that no refund is fixed for products falling within CN codes 0105 11, 0105 19, 0207 (excluding 0207 31, 0207 39 90 and 0207 50), 0407, 0408 and 1602 39 11 and which are exported to the United States of America or the German Democratic Republic shall not be taken into consideration: - for determining the lowest rate of refund for the purposes of Article 20 (2) of Commission Regulation (EEC) No 3665/87 (*), - for applying Articles 4 (7) and 5 (3) of Council Regulation (EEC) No 565/80 (**). (*) OJ No L 351, 14. 12. 1987, p. 1. (**) OJ No L 62, 7. 3. 1980, p. 5.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 49. (2) OJ No L 128, 11. 5. 1989, p. 29. (3) OJ No L 282, 1. 11. 1975, p. 77. (4) OJ No L 282, 1. 11. 1975, p. 68. (5) OJ No L 282, 1. 11. 1975, p. 90. (6) OJ No L 14, 19. 1. 1980, p. 30. (7) OJ No L 25, 31. 1. 1975, p. 1. (8) OJ No L 351, 14. 12. 1987, p. 1.